Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/09/2022 has been entered. Claims 1, 7, 9, 10, and 13 have been amended. Claims 16-18 are newly added. Claims 1 and 3-18 remain pending in the application. Each objection raised in the final action mailed on 06/10/2022 has been overcome. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and the claims depending therefrom concerning the base portion standing at either side of the seat have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, Applicant argues the armrests are not mounted to the backrest as the armrests are a part of the main body (Remarks Pg. 9 paragraphs 4 and 5 under “Independent Claim 1”). However, examiner respectfully points to Figure 1 of Tanizawa which clearly shows the armrests being mounted to the backside of the seat, which are able to massage the forearms of a user (See Figure 1; See further Paragraph 0031 which discloses the main body 1 comprises backrest 2, shoulder portion 4, lumbar portion 4, and seat 5; Examiner notes the armrests appear to be directly coupled to the backrest 2  (As seen in Fig. 1; Armrest 6 left side is adjoined at the backrest portion 2); Examiner notes that the armrests are at least indirectly mounted to the backrest 2 by virtue of being mounted to the seat which has all other portions mounted to it). 
	Regarding claim 9, Applicant argues that neither Tanizawa nor Hsieh has an armrest mounted to a back portion (Remarks Pg. 10 Paragraphs 3 and 4 under “Independent Claim 9”). See above for why Tanizawa does have armrests coupled to a back portion. Applicant also argues that the massage machines of Hsieh is fixed to the chair and thus cannot read on the amended language requiring the massage machine configured to be removable from a chair (Remarks Pg. 10 paragraph 2 under “Independent Claim 9”). However, as discussed below in the rejection of claim 9, the armrest and back portions of Hsieh are pivoted to the seat frame of Hsieh, and thus are removable.  
Claim Objections
Claim 18 is objected to because of the following informalities:  
	Claim 18 line 7 “the left-side” should be corrected to “the right-side”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 13-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20090099489A1 to Tanizawa et al. (hereinafter “Tanizawa”) in view of US 10966899 B2 to Ode (hereinafter “Ode”).
Regarding claim 1, Tanizawa discloses a chair-type massage machine, comprising (Fig. 1 main body 1): 
	a seat portion (Fig. 1 seat 5); 
	a backrest portion that is reclinable rearward of the seat portion (Fig. 1 backrest 2; Paragraph
	0031 discloses backrest reclines via a backrest reclining mechanism); and 
	an armrest portion (Fig. 1 armrest 6), 
	a forearm treatment portion that treats each of forearms of a person to be treated (Fig. 1 arm airbags 6a, 6b), 
	the forearm treatment portion is mounted to each of both left and right side surfaces of the backrest portion (Fig. 1 arm airbags 6a, 6b; Paragraph 0031 discloses the armrests are part of the main body which also comprises the backrest). Tanizawa does not explicitly disclose wherein a base portion is configured to support the armrest portion and wherein the base portion provided to stand on each of both left and right sides of the seat portion. However, Ode demonstrates it was known in the art before the effective filing date of the claimed invention to use support portions for an armrest portion at either side of a chair (See annotated Figs. 1 & 2; Col. 2 lines 37-39: "armrest parts 14 standing on both left and right sides of the seat part 13, arm receiving parts 15 respectively provided on upper ends of the armrest parts 14"). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Tanizawa to further include support portions at either side of the chair, as taught by Ode, to provide stability to the user’s arm while the chair is in use. 

    PNG
    media_image1.png
    680
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1003
    730
    media_image2.png
    Greyscale


Regarding claim 6, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 1, and Tanizawa further discloses an armrest portion that is disposed on each of both upper left and right sides of the seat portion (Fig. 2 armrests 6 are on upper left and right sides of the seat portion).  
Regarding claim 7, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 1, and Tanizawa further discloses wherein a surface of the backrest portion configured to be contacted by a back of the person to be treated and a surface of the forearm treatment portion configured to be contacted by a back side of each of the forearms of the person to be treated are aligned with each other in a direction directed from an abdomen toward a back of the person to be Page 3 of 12IIPG-1-130514Inventor(s): Takeshi FURUTANIPATENT Serial No.: 16/775,062Atty Docket: 16085-317US Art Unit: 3785treated in a state where the person to be treated is seated leaning against the backrest portion (Examiner is interpreting the word “aligned” to mean the surfaces are in the same plane. Tanizawa at Paragraph 0040 discloses the backrest 2 may be reclined in a laying down direction. Thus the armrest surface and back rest surface would be on the same plane.).
Regarding claim 13, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 1, and Tanizawa further discloses wherein  the forearm treatment portion is mounted to each of both left and right side surfaces of the backrest portion (Fig. 1 arm airbags 6a, 6b; Paragraph 0031 discloses the armrests are part of the main body which also comprises the backrest), wherein the backrest portion is configured such that when the backrest is reclined rearward of a seat position, it is possible to fix a relative position between the backrest portion and the forearm treatment portion, whereby, regardless of whether or not the backrest portion is relined rearward of the seat portion (Fig. 20A & 20B show armrests 6, arm airbags 6a,6b can be fixed with respect to backrest 2; Figs. 20A & 20B also show regardless of backrest position the arm is such that the elbow is held in an extended position; Paragraph 0031 discloses the armrest 6 holds the user in place from the elbow to finger-tip; Examiner notes that the user’s elbow will be in an extended position when held in place by the airbags), an intersecting angle between a longitudinal direction of the forearm treatment portion and a longitudinal direction of the backrest portion is set to an angle of 300 or less (See annotated Figure 20A for acute intersection angle; It has been held that when responding to a prima facie case of obviousness, applicant must show a particular range is critical by generally showing the claimed range achieves unexpected results compared to the prior art range. See MPEP 2144.05(III)(A). In this case, applicant merely mentions the range is preferably 30 degrees or less (Specification at Paragraph 0037) so the user’s elbow is extended. Tanizawa’s chair achieves the same function. Although the explicit angle of 30 degrees is not disclosed, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04(IV)(A). In this case, Tanizawa would not perform any differently if it had the exact dimensions mentioned in the instant claim language, and thus the instant claim language is not patentably distinct. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the chair to meet the claimed angle range of 30 degrees or less)).  

    PNG
    media_image3.png
    436
    483
    media_image3.png
    Greyscale


Regarding claim 14, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 13, and Tanizawa further discloses wherein the intersecting angle between the longitudinal direction of the forearm treatment portion and the longitudinal direction of a lower part of the backrest portion is set to an angle of 300 or less (See annotated Figure 20A for acute intersection angle; Examiner notes that a “longitudinal direction” refers to a length in the same plane, and thus the longitudinal direction with respect to the forearm portion may be considered from below the forearm portion that follows the forearm portion’s designated longitudinal direction (i.e. dashed horizontal lines in annotated Fig. 20A) to intersect with a lower part of the backrest portion; It has been held that when responding to a prima facie case of obviousness, applicant must show a particular range is critical by generally showing the claimed range achieves unexpected results compared to the prior art range. See MPEP 2144.05(III)(A). In this case, applicant merely mentions the range is preferably 30 degrees or less (Specification at Paragraph 0037) so the user’s elbow is extended. Tanizawa’s chair achieves the same function. Although the explicit angle of 30 degrees is not disclosed, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04(IV)(A). In this case, Tanizawa would not perform any differently if it had the exact dimensions mentioned in the instant claim language, and thus the instant claim language is not patentably distinct. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the chair to meet the claimed angle range of 30 degrees or less)).  
Regarding claim 15, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 13, and Tanizawa further discloses wherein the intersecting angle between the longitudinal direction of the forearm treatment portion and the longitudinal direction of the backrest portion is set to an angle of 300 or less, when relative position between the backrest portion and the forearm treatment portion is fixed (See annotated Figure 20A for acute intersection angle; Paragraph 0040 discloses the user may be laying horizontally as stretching of the user occurs, thus generating an angle less than 30 degrees and the backrest stays in that position to stretch the user as airbags are sequentially inflated and deflated; It has been held that when responding to a prima facie case of obviousness, applicant must show a particular range is critical by generally showing the claimed range achieves unexpected results compared to the prior art range. See MPEP 2144.05(III)(A). In this case, applicant merely mentions the range is preferably 30 degrees or less (Specification at Paragraph 0037) so the user’s elbow is extended. Tanizawa’s chair achieves the same function. Although the explicit angle of 30 degrees is not disclosed, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04(IV)(A). In this case, Tanizawa would not perform any differently if it had the exact dimensions mentioned in the instant claim language, and thus the instant claim language is not patentably distinct. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the chair to meet the claimed angle range of 30 degrees or less).  
Regarding claim 16, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 1, and Tanizawa further discloses wherein when the backrest portion is reclined rearward of the seat portion, it is possible to fix a relative position between the backrest portion and the forearm treatment portion (Fig. 20A & 20B show armrests 6, arm airbags 6a,6b can be fixed with respect to backrest 2).  
Regarding claim 17, Tanizawa in view of Ode discloses the chair-type massage machine according to claim 1, and Tanizawa further discloses wherein a surface of the backrest portion configured to be contacted by a back of the person to be treated and a surface of the forearm treatment portion configured to be contacted by a back side of each of the forearms of the person to be treated are arranged in this order in a direction directed from an abdomen toward a back of the person to be treated in a state where the person to be treated is seated leaning against the backrest portion (Fig. 20A & 20B; Examiner notes that “arranged in this order” is open ended and thus the language is interpreted to mean the forearm treatment portion and backrest portion may be oriented in any manner; Examiner further notes the position of the armrests would be in front of the user’s abdomen, and the user’s back is against the back rest).  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa in view of US20070120408A1 to Hsieh (hereinafter “Hsieh”).
Regarding claim 3, Tanizawa discloses the chair-type massage machine according to claim 1, but does not disclose a first adjustment portion that is capable of adjusting a position of the forearm treatment portion in a longitudinal direction thereof with respect to the backrest portion (However, Hsieh demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair with an adjustable armrest in a longitudinal direction (Fig. 6 armrest 40; Fig. 7 slide track 411; Fig. 7 (middle picture) slide track shows the armrest may move in a longitudinal direction with respect to the backrest.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to use modify the chair of Tanizawa to include an adjustable armrest,
as taught by Hsieh, in order to provide different positions to support the user’s arm (Fig. 6 armrest 40; Fig. 7 slide track 411; Paragraph 0021).
Regarding claim 4, Tanizawa discloses the chair-type massage machine according to claim 1, but does not disclose a second adjustment portion that is capable of adjusting a position of the forearm treatment portion in a left-right direction with respect to the backrest portion (However, Hsieh demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair with an adjustable armrest in a left-right direction (Fig. 6 armrest 40; Fig. 7 slide track 411; Fig. 7 (upper picture) slide track shows the armrest may move in a left/right direction with respect to the backrest.) Examiner notes that although applicant recites a “second” adjustment portion, claim 4 depends from claim 1 where a first adjustment portion is not recited. As such despite claim 4 saying “second”, claim 4 only requires one adjustment portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to use modify the chair of Tanizawa to include an adjustable armrest,
as taught by Hsieh, in order to provide different positions to support the user’s arm (Fig. 6 armrest 40;
Fig. 7 slide track 411; Paragraph 0021).).  
Regarding claim 5, Tanizawa discloses the chair-type massage machine according to claim 1, but does not disclose a third adjustment portion that is capable of adjusting a position of the forearm treatment portion in a predetermined direction with respect to the backrest portion, wherein the predetermined direction is perpendicular to a left-right direction and a longitudinal direction of the forearm treatment portion (However, Hsieh demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair with an adjustable armrest in a height direction (Fig. 5 slot 51 allows for height adjustment of the armrest). Examiner notes that although applicant recites a “third” adjustment portion, claim 5 depends from claim 1 where a first and second adjustment portion are not recited. As such despite claim 5 saying “third”, claim 5 only requires one adjustment portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use modify the chair of Tanizawa to include an adjustable armrest, as taught by Hsieh, in order to provide another way of adjusting the tilt angle of the armrest (Fig. 5 slot 51; Paragraphs 0021 & 0025).).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa in view of (US20080132383 A1 to Einav et al. (hereinafter “Einav”).
Regarding claim 8, Tanizawa discloses the chair-type massage machine according to claim 1, but does not disclose wherein the backrest portion includes a first part and a second part, the forearm treatment portion being mounted to each of both left and right side surfaces of the first part, the second part being located upward of the first part, and a width of the first part in a left-right direction is smaller than a width of the second part in the left-right direction. However, Einav demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair with a wider headrest than a backrest (Fig. 5A 314 head rest, 316 head side support taken together to be the second part; backrest 310 taken to be first part; articulated arms 308 are attached to the backrest 310, which is more narrow in a width direction compared to the combination of head rest 314 and head side support 316).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to use modify the chair of Tanizawa to include the headrest being
wider than the backrest, as taught by Einav, in order to provide side supports which hold the user’s head
in place (Fig. 5A articulated arms 308, backrest 310, head rest 314, head side support 316; Paragraph
0066).).
Claims 9, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Tanizawa.
Regarding claim 9, Hsieh discloses a massage machine configured to be installed and removed from a chair, comprising (Fig. 1 first rack 21, base 20, Backrest 30; Paragraph 0020 discloses the backrest is pivoted to the first rack; Examiner notes that “pivoted to” means connected via a pin or shaft and thus the back portion is removable with respect to the seat; Fig. 1 pivot 42, armrest 40; Paragraph 0021 discloses the armrest includes a pivot which mounts the armrest to the seat portion): a back portion that is contacted by a back of a person to be treated (Fig. 2 backrest 30); wherein the forearm treatment portion is mounted to each of both left and right ends of the back portion so as to be rotatable about a rotation axis extending along a left-right direction (Fig. 1 first rack 21, backrest 30, armrest 40; Fig. 6 armrest 40; Fig. 7 slide track 411; Fig. 7 (middle picture) slide track shows the armrest may move in a longitudinal direction with respect to the backrest. Rotating in a longitudinal direction about the left-right direction is taken to read on applicant’s language “rotatable along a left-right direction”; Examiner notes the backrest and arm rest are both mounted to the seat, and thus the arm rest is indirectly mounted to the backrest portion). Hsieh does not disclose wherein a forearm treatment portion treats each of forearms of the person to be treated. However, Tanizawa demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair with forearm treatment portions (Fig. 1 arm airbags 6a, 6b). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh to further include arm airbags, as taught by Tanizawa, to provide air massage by expansion and shrinkage (Abstract). 
Regarding claim 10, Hsieh in view of Tanizawa discloses the massage machine according to claim 9, and Hsieh further discloses an adjustment portion that is capable of adjusting a position of the forearm treatment portion in the left-right direction with respect to the back portion; wherein the adjustment portion is a shaft, the shaft couples the forearm treatment portion and the back portion, and is configured to be extendable in the left-right direction (Fig. 6 armrest 40; Fig. 7 slide track 411; Fig. 7 (upper picture) slide track shows the armrest may move in a left/right direction with respect to the backrest.; Examiner notes the slide track is taken to be the shaft, and is coupled to armrest 40; Fig. 1 first rack 21, base 20, Backrest 30; Paragraph 0020 discloses the backrest is pivoted to the first rack; Examiner notes that “pivoted to” means connected via a pin or shaft and thus the back portion is removable with respect to the seat; Fig. 1 pivot 42, armrest 40; Paragraph 0021 discloses the armrest includes a pivot which mounts the armrest to the seat portion. Thus the slide track indirectly couples the armrest portion to the back rest portion.).  
Regarding claim 12, Hsieh in view of Tanizawa discloses the massage machine according to claim 9, and Tanizawa further discloses wherein the forearm treatment portion includes an air bag (Fig. 3 arm airbag 6a), and the massage machine further comprises an air pump housing portion as a separate body from the back portion and the forearm treatment portion, the air pump housing portion housing an air pump that supplies air to the air bag (Fig. 3 pump 15; Paragraph 0033 discloses the pump is connected via valves and lines to the airbags, thus making it separate from the back portion and forearm treatment portion. The massager 100 is considered to be the air pump housing.)
Regarding claim 18, Hsieh in view of Tanizawa discloses the massage machine of claim 9, and Hsieh further discloses an adjustment portions that are capable of adjusting a position of the forearm treatment portion in the left-right direction with respect to the back portion (Fig. 6 armrest 40; Fig. 7 slide track 411; Fig. 7 (upper picture) slide track shows the armrest may move in a left/right direction with respect to the backrest.), wherein the adjustment portions are a left-side shaft and a right-side shaft (Examiner notes the armrest 40 and slide track 411 are present on both sides of the seat), the left-side shaft couples the forearm treatment portion and the back portion on a left side, and the left-side shaft couples the forearm treatment portion and the back portion on a right side (Examiner notes the slide track is taken to be the shaft on both the left and right sides of the chair, and is coupled to armrest 40; Fig. 1 first rack 21, base 20, Backrest 30; Paragraph 0020 discloses the backrest is pivoted to the first rack; Examiner notes that “pivoted to” means connected via a pin or shaft and thus the back portion is removable with respect to the seat; Fig. 1 pivot 42, armrest 40; Paragraph 0021 discloses the armrest includes a pivot which mounts the armrest to the seat portion. Thus the slide track indirectly couples the armrest portion to the back rest on both the left and right sides).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Tanizawa, as applied to claim 9 above, and in further view of CN10614445A to Wang et al. (hereinafter “Wang”).
Regarding claim 11, Hsieh in view of Tanizawa discloses the massage machine according to claim 9, but does not disclose a belt that extends along the left-right direction, Page 4 of 12IIPG-1-130514Inventor(s): Takeshi FURUTANIPATENT Serial No.: 16/775,062Atty Docket: 16085-317US Art Unit: 3785 wherein the belt is provided on a back side of the back portion and secured at both ends thereof to the back portion. However, Wang demonstrates it was known in the art before the effective filing date of the claimed invention to use a backrest with a belt extending across it and attached to both ends (Fig. 1 belt 6 is attached to both ends of back cushion 7).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to further include a belt on the chair of Tanizawa, as taught by Wang,
in order to further secure the user to the chair (Fig. 1 belt 6, back cushion 7; Paragraph 0010 of attached written description).).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20100145245-A1 to Chen; US-20020068887-A1 to Kikumoto; US-20030139693-A1 to Swift; US-20080048475-A1 to Tanizawa; and US-20090254011-A1 to Chi. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785